Title: To George Washington from Francis Halkett, 21 November 1758
From: Halkett, Francis
To: Washington, George



Sir
Washingtons Camp 21st November 1758

In consequence of your letter, the General has orderd out a Working, & Covering party from Col: Bouquets Brigade, who are to begin at the Camp, and open the Road upon Capt. Shilbeys Blazes till they meet your party. The Commissary has orders to have the provisions for the men of your Brigade ready to deliver immediately upon your Returning to Camp, and to set it a part by Corps, which will make as little delay as it is possible, the numbers he Calculates by the Return you sent back to the General when on his March, so any errors as they must be small, can easily be rectifyed upon your comeing in The General desires that you will Reconoiter the length of the old Path, & begin to open the Road as near to it as you think you may venture to do so that the two parties may finish it this day & send him an account by the Light Horse man of the nature of

the Country—Fifty Felling Axes which are all that are good ones, with a proportion of Shovells, & Pick axes are given to this Party I am Sir Your most obedient humble Servant

Francis Halkett
Brigade Major

